Title: To Alexander Hamilton from William Short, 27 October 1792
From: Short, William
To: Hamilton, Alexander



Sir
The Hague Oct 27. 1792

The French post arrived here the day before yesterday & brought some of the mails which have been so long detained on the frontiers. I received thereby several letters from M. Morris, from whom I mentioned to you in my last I was waiting with impatience to hear. It does not appear that he has seen the commissaries as I wished in order to satisfy himself that they had given credit to the U.S. for 6,000,000₶ according to his agreement for the 1,625,000 florins.
He does not seem to apprehend there will be any difficulty at present—but that there would have been if the French bankers had given the kind of reciept I desired viz. on account of the debt due to France & to be held at the disposition of His Most Christian Majesty. This would indicate an opinion of the duration of the French commonwealth which certainly wd. not have existed at the time of my asking this rect. And indeed this reciept was nothing more than a certificate that the money was paid by the U.S. to & put at the disposition of that Agent or representative of the French nation who alone could be known to or was acknowleged by foreign nations. I still think this was the only mode of making the payment so as to entitle to the U.S. to credit for the six millions of livres & at the same time exempt them from reproach with whatever government should be in future established. Without entering into the question of national sovereignty & the right to change governments with which I had certainly nothing to do, I did not suppose I had a right to treat with or make the payment to any other than the authority acknowleged by the U.S. In ordinary times the person would have been understood but after what has happened as the person might be doubtful it seemed to me proper that he should be expressed. I made use of the term of His M.C. Majesty which M. Morris objects to, but it sufficiently designated the person meant & the rest would have been a mere dispute about words which no government would have raised. I repeat it again let what will be the issue of the control in France I cannot concieve that I had any right to consider the present ministry as the agents of the French nation, until they were acknowleged by the U.S. nor of course more right to pay them the money than to pay it to any other collection of individuals in France. I have already mentioned how, being singular in my opinion, I had yielded it to that of M. Morris & also for what reasons.
M. Morris seems very desirous to prove that if any question should here-after arise as to this payment, it can proceed only from there having been a delay, & from our bankers having taken a bill instead of a reciept. As to the delay which was from the 17th. of Aug. the day on which my first order was given to the bankers, until the 4th. of Sep.—it proceeded in the first instance from the French bankers asking time to consider of the reciept they would give. As to the bill instead of the reciept, it was the usual practice as our bankers inform me when payments had been ordered to the French bankers. All that I did in any case was simply to order the payment, supposing the bankers would know at least as well as I did how to make it. Had there been no suspension of the King & of course no delay in the payment it would have been made in the same manner. M. Morris simply desired me to direct our bankers to make the payment to the French bankers of 1,625,000 florins. I should simply have repeated the same thing—& the payment of course would have been made as usual & as it was made at last viz. by the French bankers giving a draught for the amount on the French treasury, which was indorsed to the commissaries. Of course there can be no more question at present as to this payment being the same agreed for by Morris than there would have been if there had been no suspension. But to prevent all doubts & questions I have sollicited M. Morris again & again merely to consummate the arrangement he began with the commissaries in seeing that the U.S. were credited for the six millions he agreed for; which is all that is necessary & would remove all doubts, as it is not to be expected that they would credit them for both the six millions of livres & the 1,625m florins. Why he does not do it I cannot say, but suppose of course he considers it unnecessary.
As to what I had proposed to him about withdrawing such of the obligations or reciepts of the U.S. constituting their debt (as already mentioned to you) as were paid off; he informs me that the whole debt consists in three obligations only & of course neither of them is totally extinguished. I had thought that the obligations had been divided into much smaller parcels & particularly, that the debt of 18,000,000 had been in twelve reciepts. M. Morris says I was mistaken & therefore all I had said on that subject I consider as nul.
I hope you recieved my last of the 9th. inst soon after that of the 25th. of Sep. as I apologized for the error in subtraction committed & which made me consider 28 as the difference between 36 & 54.
I flatter myself I shall recieve your orders with respect to the large sums which still remain in our bankers hands & which were destined for France. I am waiting to recieve those you announce with respect to the mode of discharging the total of the debt due to foreign officers, which however together with the debt to Spain will only absorb a small part. The loans lately made by Russia & Spain at 4½. pr. cent & the present state of Europe render it impossible for the U.S. to borrow at the moment at 4. p. cent. I think it a fortunate circumstance therefore to be able to remain so long without coming in the market, as it appears to me the U.S. should for serious reasons make a point of not raising their late rate of interest. This once established in people’s minds would produce here-after good effects & particularly with respect to the reduction of the interest on the debt already existing abroad. Besides if as I learned from M. Sterett, the bank were willing to lend government at 5. p. cent interest without charges & the right to re-imburse at will, I should consider this more advantageous on the whole than making foreign loans at any higher rate than 4. p. cent.
The interruption of the post has prevented my learning from M. Carmichael to whom the bills should be remitted on account of the Spanish debt. His last letter informed me he had written both to Count d’Aranda & M. Gardoqui on the subject, & was expecting their answer daily. In the mean time the bankers here are procuring the bills & as some of them are drawing to their term they have thought of remitting them to the Minister of finance as the most proper person.
I have already taken the liberty sir of mentioning to you my desire not to be employed alone in the business of settling the indemnity to be allowed to France. It is a pecuniary operation of so much importance & of course an object of so much delicacy that it is impossible not to wish to be allowed to concert the measure with such persons as possess the confidence of government. It might be done with the Minister at Paris or London or both without inconvenience & with advantage for the U.S. The situation of France rendering it impossible that any thing should be done there for the present emboldens me to re-iterate my request as it will not be the cause of the delay.
My late letters to you have been dated June 28. Aug. 6, 30. Sep. 25. Oct. 9.—those which you have done me the honor to address me have been regularly recieved as low down at that of Aug. 16. already acknowleged.

I have the honor to be with sentiments of the most perfect respect & attachment
sir,   your most obedient   & most humble servant
W: Short
The Honble
Alexander Hamilton Secretary of the Treasury
